Citation Nr: 0507909	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  04-00 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for kidney stones.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from September 1974 
to September 1991.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 2003 decision of the Oakland, California, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The RO denied service connection for kidney stones.

A hearing was held at the RO in December 2004 before the 
undersigned Veterans Law Judge (VLJ) of the Board.  A 
transcript of the proceeding is of record.  

For the reasons discussed below, the case is being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


REMAND

The veteran maintains that he was treated for a kidney stone 
at a military hospital during November 1991, about two months 
after retiring from active duty.  He says that he has 
contacted official sources, but unsuccessfully in locating 
these records.

According to the veteran, these medical treatment records 
have been stored at various facilities since November 1991.  
He says the treatment occurred at the David Grant Medical 
Center at Mather Air Force Base.  And after Mather Air Force 
Base was closed, his medical records were transferred to 
Travis Air Force Base.  And, then, several years later, his 
medical records were retired to the National Personnel 
Records Center (NPRC) in St. Louis, Missouri, a military 
records repository.



When asked by the RO whether it had records concerning the 
alleged treatment in question, the NPRC responded it did not, 
so did Travis Air Force Base.  There remains, however, one 
remaining line of inquiry that has not been pursued.  The 
NPRC must be asked to search for any records pertaining to 
the veteran's treatment at issue that might initially have 
been stored at Travis Air Force Base, upon transfer from 
Mather Air Force Base, and then eventually retired to the 
NPRC.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Again contact the NPRC and ask for 
any records concerning the veteran's 
treatment since November 1991 that might 
have been stored at Travis Air Force 
Base, and later transferred to NPRC.

2.  If the NPRC is unsuccessful in its 
search for the records requested above, 
then ask the veteran (who might also 
inquire of family members) to name the 
surgeon or principal treating physician 
who attended to him in November 1991.  If 
he is able to name either the surgeon or 
attending physician, then the RO should 
contact the medical corps of the 
Department of the Air Force and request 
information to facilitate contacting that 
physician.  The identified physician 
should be asked to state whether he/she 
recalls treating the veteran around 
Thanksgiving, November 1991, for a kidney 
stone.  



3.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
send him and his representative an 
appropriate supplemental statement of the 
case (SSOC) and give them time to respond 
before returning the case to the Board 
for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




